Citation Nr: 0316033	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 
percent for sleep apnea for the period from March 1, 2002.

2.  Entitlement to a disability rating in excess of 30 
percent for sleep apnea for the period prior to March 1, 
2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1997.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an October 1998 rating decision rendered by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded service connection for 
sleep apnea and degenerative disc disease of the lumbar 
spine.  This rating action assigned a 30 percent disability 
evaluation for sleep apnea and a 10 percent disability 
evaluation for a low back disability.  The veteran appealed 
the initial disability evaluation of these disabilities.  

After perfecting his appeal, the veteran submitted a written 
statement in November 2001 indicating that he no longer 
wished to pursue his appeal for a higher disability 
evaluation for his lower back disability.  Pertinent VA 
regulations provide that a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2002), see also, 68 Fed. 
Reg. 13,235-13,236 (March 16, 2003) (to be codified as 
amended at 38 C.F.R. § 20.204).   The Board finds the 
November 2001 statement to be a valid withdrawal of the 
appeal of the initial disability rating assigned for the 
veteran's low back disability.  Accordingly, the Board does 
not have jurisdiction over that issue.

In July 2002, the Denver, Colorado, RO issued a rating action 
assigning a 50 percent disability evaluation for sleep apnea 
affective from March 1, 2002.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As this 
is not a full grant of benefits sought on appeal, his claim 
remains open.  

After a review of the evidence, the Board has determined that 
further development of the issue of entitlement to a rating 
in excess of 50 percent for sleep apnea from March 1, 2002, 
is warranted.  This matter is addressed in the Remand section 
below.  

As the veteran presently resides in Arkansas, the North 
Little Rock, Arkansas, RO is presently the agency of original 
jurisdiction of this appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a rating in excess of 30 
percent for sleep apnea prior to March 1, 2002, and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The evidence does not show that the veteran required the 
use of a continuous airway pressure machine or other 
breathing assistance device, prior to March 1, 2002.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sleep apnea, prior to March 1, 2002, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6847 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from VA including letters, 
dated in June 2001 and February 2002 from the RO, and 
Statements of the Case issued during the course of the 
appeal, the veteran has been informed of the provisions of 
the VCAA including VA's duty to notify him about his claim 
and its duty to assist him in obtaining evidence for his 
claims.  He was also informed of the evidence necessary to 
establish entitlement to benefits sought, what VA had done to 
help him with his claims, what evidence was still needed from 
the veteran, and what the veteran could do to help with his 
claims.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service medical records and 
post service VA and private medical records prior to March 
2002 are presently associated with the claims folder.  
Accordingly, the Board finds that VA's duty to assist the 
claimant in obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded VA examinations for compensation and 
pension purposes.  These examination reports along with the 
other evidence of record is sufficient to decide the 
veteran's claim for a higher rating prior to March 2002.  
Accordingly, the Board finds that remand of this matter for a 
medical examination is not warranted.  38 U.S.C.A. § 
5103A(d)(1).

VA has completed all development of the claim for a rating in 
excess of 30 percent prior to March 1, 2002, that is possible 
without further input by the veteran.  The appellant has been 
duly notified of what is needed to establish entitlement to 
the benefits sought, what the VA has done and/or was unable 
to accomplish, and what evidence/information he can 
obtain/submit himself.  Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 

Evidentiary Background:  The veteran received in-service 
treatment for a major depressive episode.  The veteran's 
service medical records are silent for any treatment, 
complaints, or diagnosis of sleep apnea; however, the 
veteran's separate examination showed symptoms of alternating 
hyper and hypo somnolence that was related to his major 
depressive disorder.  

Shortly after his separation from active duty, the veteran 
was seen by Dr. William Gibbens in February 1998.  At that 
time, the veteran was felt to have possible chronic 
obstructive sleep apnea.  He complained of loud snoring at 
night, daytime sleepiness, and trouble staying awake during 
his classes.  His wife reported that his breathing blocked 
off sometimes at night.  A sleep study was recommended.  

The recommended sleep study was performed at the Cheyenne, 
Wyoming, VA Medical Center (VAMC) in March 1998.  During the 
course of eight and a half hours, he had a total of 61 apneas 
and 105 hypopneas with a respiratory disturbance index (RDI) 
of 19.5.  This was interpreted as placing the veteran in the 
moderate obstructive sleep class.  He did not desaturate 
significantly during the study.  It was recommended that the 
veteran be considered for a continuous positive airway 
pressure (CPAP) evaluation as he had significant symptoms.  

In an undated addendum to the February 1998 report, Dr. 
Gibbens noted the findings of the sleep study.  It was felt 
that the veteran probably did not need CPAP.  However, if the 
veteran continued to have problems with daytime sleepiness, 
further evaluation at a sleep laboratory was recommended.  

Thereafter, the RO granted service connection for sleep apnea 
in October 1998.  An initial disability rating of 30 percent 
was assigned for persistent daytime hypersomnolence effective 
from December 18, 1997.  The RO determined that a rating in 
excess of 30 percent was not warranted as the uses of a 
breathing assistance device, such as a CPAP machine, was not 
required.   

VA outpatient treatment records from December 1998 to March 
2001 show treatment for a variety conditions including sleep 
apnea.  In December 1998, the veteran's reported that he 
experienced chronic waking in the night, but he was not on 
therapy for his sleep apnea.  The veteran's wife reported 
that he stopped breathing 4 or 5 times per night and that she 
wakes up when he stops breathing.  In February 1999, the 
veteran underwent a CPAP evaluation.  A March 1999 treatment 
records shows that the veteran had tried to put on a CPAP, 
but could not tolerate the machine due to a sinus infection. 

A January 2002 VA treatment record indicates that an 
appointment was scheduled to evaluate the veteran for a CPAP.  
It was unclear to the treating physician why the CPAP had not 
previously been prescribed, other than the fact that the 
veteran could not tolerate it.  This seemed to have something 
to do with using the nasal mask rather than a full mask 
causing a sinus headache.  Thereafter, the veteran underwent 
a March 2002 CPAP evaluation.  He was fitted with a full face 
mask and instructed on the care, cleaning, and safety issues 
regarding the equipment.  Before having problems with the 
mask, the veteran awoke in the morning feeling more rested.  
At the end of his evaluation, he was set-up on the home 
program for CPAP and was scheduled to return for an 
appointment in 12 months.   

Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The percentage ratings in the 
Schedule for Rating Disabilities  (Schedule) represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such disabilities and 
their residual conditions in civil occupations.  38 C.F.R. § 
4.1.  Moreover, each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Sleep apnea is rated under Diagnostic Code 6847 of the 
Schedule.  38 C.F.R. § 4.97.  Under these criteria, 
asymptomatic sleep apnea syndrome with document sleep 
disorder breathing warrants a noncompensable evaluation.  A 
30 percent disability rating contemplates persistent daytime 
hypersomnolence.  A 50 percent disability rating is warranted 
for a sleep apnea syndrome that requires the use of a 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine.  A 100 percent rating contemplates 
symptoms of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale; or sleep apnea requiring 
tracheostomy.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  As the issue presently before the Board arises 
from a disagreement of the original disability rating 
assigned for the veteran's sleep apnea, the Board has 
reviewed and considered the entire evidentiary record to 
determine if an increased evaluation is warranted at any time 
during the appeal.  

Analysis:  After a review of the evidence, the Board finds 
that the criteria for a disability rating in excess of 30 
percent are not met prior to March 1, 2002.  To reiterate, a 
rating in excess of 50 percent requires the use of a 
breathing assistance device.  Following his sleep study, in 
March 1998, Dr. Gibben's opined that the veteran probably did 
not require a CPAP machine.  Despite subsequently being 
evaluated for a CPAP machine in February 1999, a CPAP machine 
was not prescribed for the veteran until March 2002.  As the 
evidence does not show that the veteran's sleep apnea 
necessitated the use of a breathing assistance device such as 
a CPAP machine prior to March 1, 2002, a rating excess of 30 
percent for this period is not warranted.  



ORDER

A rating in excess of 30 percent for sleep apnea prior to 
March 1, 2002, is denied.  


REMAND

As indicated above, the Board has determined that further 
development is warranted of the issue of entitlement to a 
rating in excess of 50 percent for sleep apnea from March 1, 
2002.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In this regard, the Board notes that the veteran 
underwent a CPAP evaluation study in March 2002 that 
ultimately resulted in the prescription and issuance of a 
CPAP machine.  The veteran was to return to the clinic one 
year later for follow-up treatment.  However, the record 
contains no clinic findings after the issuance of the CPAP 
machine.  In light of the foregoing, the Board is of the 
opinion that a new examination would be probability to 
ascertain the present severity of the veteran's sleep apnea.  

Based on the discussion above, this case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sleep apnea 
since March 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should schedule the veteran for 
a VA examination to determine the severity 
of his service-connected sleep apnea.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.

The examiner should be asked to indicate 
whether either of the following symptoms 
of sleep apnea are presently manifested:  
(1) chronic respiratory failure with 
carbon dioxide retention or cor pulmonale; 
or (2) sleep apnea requiring tracheostomy.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

